Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1, 6-9, and 17 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a leash assembly as claimed in detail, especially the feature of a cover including at least two pieces of fabric joined together to form a pocket containing iron sand in a plurality of containers between the pieces of fabric with at least one opening for allowing the containers to be inserted into or removed from the cover. Applicant’s arguments were persuasive because they showed that Pawlowski in view of Johnston, Beaupre, Ryan, and Gilberti neither discloses nor suggests the leash assembly cover as provided by claim 1. Pawlowski in view of Johnston, Beaupre, Ryan, and Gilberti teaches the cover with pieces of fabric joined to form a pocket but not a pocket containing iron sand in a plurality of containers between the pieces of fabric with at least one opening for allowing the containers to be inserted into or removed from the cover; thus, Pawlowski in view of Johnston, Beaupre, Ryan, and Gilberti do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643